— In consolidated actions inter alia to recover damages for wrongful interference with a contract, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, entered April 30, 1975, which, inter *847alia, dismissed her complaints. Appeal dismissed, without costs. The judgment resulted from plaintiffs default upon defendants’ motion to dismiss her pleadings. No appeal lies from an order or judgment entered upon the default of the aggrieved party (CPLR 5511). On the court’s own motion, the decision' and order of this court, dated October 6, 1975 and made on defendants’ motion to dismiss the appeal, are hereby recalled and vacated and the latter motion is denied as moot, in view of the within determination dismissing the appeal. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.